IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-63,381-02


EX PARTE ANTHONY BARTEE





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 1997CR1659-w2 IN THE 175TH JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.  Hervey, J., not participating.

O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5. 
	In May 1998, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Bartee v. State, No. AP-73,126 (Tex.
Crim. App. May 3, 2000).  On January 3, 2000, applicant filed his initial application for a
writ of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Bartee, No.
WR-63,381-01 (Tex. Crim. App. March 8, 2006).
	Applicant presents a single allegation in this subsequent application.  Applicant
maintains that he was denied effective assistance of counsel in his Chapter 64 proceedings.
	Applicant is not confined because of any error in his Chapter 64 proceedings. 
Therefore, his claim that he has been denied effective assistance of counsel is not appropriate
for habeas review.  See Ex parte Baker, 185 S.W.3d 894 (Tex. Crim. App. 2006).  Therefore,
we dismiss this application.
	IT IS SO ORDERED THIS THE 14TH DAY OF SEPTEMBER, 2011.

Do Not Publish